UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7063


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

HOWARD SCOTT,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00991-PMD-1)


Submitted:   October 21, 2014             Decided:   October 24, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Howard Scott, Appellant Pro Se.   Matthew J. Modica, Assistant
United   States Attorney,  Charleston,   South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Howard Scott seeks to appeal from the district court’s

orders denying his successive 28 U.S.C. § 2255 (2012) motion and

denying his motion for a certificate of appealability. *                        The

orders   from   which   Scott     seeks     to    appeal    are   not   appealable

unless   a   circuit    justice    or     judge    issues    a    certificate    of

appealability.     28 U.S.C. § 2253(c)(1)(B) (2012).               A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”               28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

     *
       Scott filed a motion under 28 U.S.C. § 2255, and the
district court denied relief.    Scott appealed, and, in January
2013, this court denied a certificate of appealability and
dismissed Scott’s appeal. United States v. Scott, 506 F. App’x
215, 216 (4th Cir. 2013) (No. 12–7971).       Scott subsequently
filed a self-styled motion to modify his sentence for alleged
constitutional violations.     Because this self-styled motion
attacks the validity of Scott’s sentence, it amounts to a
successive § 2255 motion.     See United States v. Winestock,
340 F.3d 200, 207 (4th Cir. 2003).     Scott did not appeal the
district court’s order denying this motion, but, rather, filed a
motion for a certificate of appealability that sought review of
the order denying the motion to modify.       Scott has noted a
timely appeal from the district court’s order denying the motion
for a certificate of appealability.    We also treat the motion
for a certificate of appealability as a notice of appeal from
the district court’s denial of Scott’s successive § 2255 motion
because it was filed within the time limit allotted for filing a
timely notice of appeal.    See Fed. R. App. P. 4(a)(1)(B)(i);
Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)
(documents filed by parties proceeding pro se are to be
construed liberally); Smith v. Barry, 502 U.S. 244, 248 (1992)
(stating     that      “the     notice     afforded     by     a
document . . . determines the document’s sufficiency as a notice
of appeal”).



                                        2
satisfies this standard by demonstrating that reasonable jurists

would       find    that    the   district        court’s    assessment         of    the

constitutional claims is debatable or wrong.                      Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).            When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states      a   debatable    claim     of   the   denial     of    a    constitutional

right.      Slack, 529 U.S. at 484-85.

                We have independently reviewed the record and conclude

that Scott has not made the requisite showing.                         Accordingly, we

deny    a    certificate     of   appealability      and     dismiss      the   appeal.

We dispense        with    oral   argument      because     the    facts    and      legal

contentions        are    adequately    presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                             DISMISSED




                                            3